PER CURIAM.
This matter is before the Court on Petition for Approval of Consent Judgment to violations of Disciplinary Rules 1-102(A)(1), 1-102(A)(3), 1-102(A)(4), 1-102(A)(6) of the Code of Professional Responsibility and article XI, Rules 11.02(3)(a) and 11.02(3)(b) of the Integration Rule of The Florida Bar. We approve the petition and we hereby disbar respondent, Joseph J. Higgins, from the practice of law in the State of Florida for a period of three (3) years effective immediately.
Judgment for costs in the amount of $150.00 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
MCDONALD, C.J., and ADKINS, BOYD, OVERTON, EHRLICH, SHAW and BARK-ETT, JJ., concur.